Citation Nr: 0922463	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to the award of Department of Veterans 
Affairs (VA) benefits, other than health care under Chapter 
17, Title 38, U.S.C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant served on active duty from February 1984 to 
July 1988; his discharge was under conditions other than 
honorable.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2003 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which determined that the character of the 
appellant's discharge from service was a bar to VA benefits.  
A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in September 2006.  The case was remanded for 
additional development in November 2006.  Unfortunately, for 
reasons expressed below, the appeal must again be REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  VA will notify the appellant 
if further action is required.


REMAND

The appellant's discharge was under conditions other than 
honorable and resulted from his felony conviction in a 
civilian court, namely, second degree murder of his wife.  
Applicable laws and regulations provide that most VA benefits 
are not payable unless the period of service upon which the 
claim is based was terminated by discharge or release under 
conditions other than dishonorable. 38 U.S.C.A. § 101(2), 
101(18) (West 2002 & Supp. 2007); 38 C.F.R. § 3.12(a) (2008). 
Regulations further provide that a discharge or release for 
certain offenses, to include conviction of a felony, is 
considered to have been issued under dishonorable conditions. 
38 C.F.R. § 3.12(d) (2008).

VA regulations provide that an insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides. 38 
C.F.R. § 3.354(a) (2008).  The phrase "due to a disease" 
applies to all three circumstances provided in 38 C.F.R. § 
3.354(a).  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  A 
personality disorder is not a disease, for this purpose.  See 
38 C.F.R. § 3.303 (2008); VAOPGCPREC 20-97 (May 22, 1997).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of paragraph (a).  38 C.F.R. § 3.354(b).  Notably, 
mental illness is not identical to 'insanity.'"  Beck v. 
West, 13 Vet. App. 535, 539 (2000).  There must be competent 
evidence, though, establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge.  See Zang, supra. The Court further 
indicated such a determination is not warranted when the 
record does not reflect a claimant suffered from insanity due 
to disease or that he did not know or understand the nature 
or consequences of his acts, or that what he was doing was 
wrong.  Id.  Significantly, the burden is on the appellant to 
submit competent medical evidence that he was insane at the 
time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 
449 (1995).  

In the prior remand, the RO was directed to obtain specified 
service clinical records, and, thereafter, to obtain an 
opinion, which addressed all of the factors set forth in 
38 C.F.R. § 3.354(a).  However, first, the service clinical 
records, received in October 2007, were not of record at the 
time of the opinion, obtained in May 2007.  Second, the 
opinion did not address the individual factors, but simply 
stated that the evidence did not indicate that the appellant 
was insane at the time he committed the felony.  Remand 
instructions are neither optional nor discretionary, and full 
compliance is required.  Stegall v. West, 11 Vet. App. 268 
(1998); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (A medical opinion that contains only data and 
conclusions is not entitled to any weight).

In addition, the physician referred to a potentially relevant 
medical opinion referred to in the administrative hearing in 
service, regarding whether the appellant was insane, and 
stated that such opinion was not of record.  However, this 
opinion, from Dr. Marshall, as well as two others on the same 
topic, were of record, and have now been more clearly marked 
with Post-It(tm) notes, for easier reference.  

The appellant testified, in his hearing, that his second 
degree murder conviction was later changed, and that he 
actually "was not guilty of murder or anything else."  The 
exact legal significance of this is unknown, but it is clear 
that the appellant, who was released in approximately 1989, 
was not sentenced to the "life without parole" noted in the 
service department discharge documents.  In view of these 
factors, as well as the legal requirement that the insanity 
be present at the time the offense was committed, the Board 
is of the opinion that the Florida state court proceedings 
pertaining to the appellant's case, including appeals, should 
be obtained.   

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the Okaloosa County, Florida, 
Circuit Court, and any other necessary 
Florida State Courts, and obtain all 
records associated with the appellant's 
trial, conviction, and appeal arising from 
charges related to the death of the 
appellant's wife on November 5, 1984.  
(See 1985 letters from Dr. Ramos and Dr. 
Marshall for a more specific address and 
identifying information.)

2.  After such information is obtained, or 
the AMC receives notification that such 
information is unavailable, or cannot be 
obtained, the appellant's claims folders 
should be forwarded to a VA psychiatrist, 
who should be requested to review the 
record and provide an opinion as to 
whether the appellant was insane, due to a 
disease (and not a personality disorder) 
at the time he committed the November 5, 
1984, offense described above.  In other 
words, consistent with the dictates of 38 
C.F.R. § 3.354, the examiner should 
indicate whether, at the time of the 
offense, the appellant: a) exhibited, due 
to disease, a more or less prolonged 
deviation from his normal behavior; or b) 
interfered with the peace of society; or 
c) departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belonged 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resided.  It 
should be noted that mental illness, per 
se, is not identical to insanity.  All 
evidence of record should be reviewed, in 
particular the following:
*	clinical records of the in-service 
hospitalization from November to December 
1984 (in white envelope);
*	March 1985 opinion from Dr. Ramos;
*	opinions dated in April 1985 and May 
1985 from Dr. Marshall;
*	all records of the criminal proceedings 
obtained from Florida in connection with 
paragraph (1), above.

The complete medical rationale for all 
opinions expressed must be provided.  In 
would be helpful if the psychiatrist would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  The AMC should then readjudicate the 
claim. If the claim remains denied, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and his 
representative. An appropriate period of 
time should be allowed for response. 
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




